Lawrence Jones appeals his judgment of conviction and sentence. This case has been referred to a panel of the court pursuant to Rule 34(j)(l), Rules of the Sixth Circuit. Upon examination, this panel unanimously agrees that oral argument is not needed. Fed. R.App. P. 34(a).
In December 2000, a jury found Jones guilty of being a felon in possession of a firearm in violation of 18 U.S.C. § 922(g). The district court sentenced Jones to 77 months of imprisonment. Jones has filed a timely appeal, and he moves for the appointment of new counsel.
On appeal, Jones’s counsel has filed a motion to withdraw and a brief pursuant to Anders v. California, 386 U.S. 738, 87 S.Ct. 1396, 18 L.Ed.2d 493 (1967), and he appears to submit the following issues for review: 1) whether Jones’s civil rights had *358been restored; and 2) whether Jones’s § 922(g) conviction is valid.
Upon review, we conclude that Jones’s civil rights had not been restored at the time Jones committed the current offense. Caron v. United States, 524 U.S. 308, 316-17, 118 S.Ct. 2007, 141 L.Ed.2d 303 (1998). There is no indication in the record that Jones had applied to have his right to bear arms restored. United States v. Ormsby, 252 F.3d 844, 850 (6th Cir.2001). In addition, there was sufficient evidence to support Jones’s conviction for being a felon in possession of a firearm. Jackson v. Virginia, 443 U.S. 307, 319, 99 S.Ct. 2781, 61 L.Ed.2d 560 (1979). The government presented sufficient evidence at trial establishing that Jones had a prior felony conviction, that Jones knowingly possessed a firearm, and that the firearm had traveled in or affected interstate commerce. United States v. Moreno, 933 F.2d 362, 372 n. 1 (6th Cir.1991).
Finally, we have reviewed the record and discovered no error warranting reversal of Jones’s conviction and sentence. The district court properly calculated Jones’s sentence, and his sentence was within the applicable guideline range.
Accordingly, we deny the appointment of new counsel, grant counsel’s motion to withdraw and affirm the judgment of conviction and sentence. Rule 34(j)(2)(C), Rules of the Sixth Circuit.